UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2411


MOHSEN KHORDEHFOROSH,

                    Party-in-Interest - Appellant,

             and

MOE’S RX CLINIC, INC.,

                    Debtor,

             v.

ANNA COTTON WRIGHT,

                    Trustee - Appellee.


Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Graham C. Mullen, Senior District Judge. (3:17-cv-00628-GCM)


Submitted: May 24, 2018                                           Decided: May 29, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mohsen Khordehforosh, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mohsen Khordehforosh appeals from the district court’s order dismissing his

appeal from the bankruptcy court’s order dismissing the Chapter 7 bankruptcy case filed

by Moe’s Rx Clinic, Inc. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Khordehforosh v.

Wright, No. 3:17-cv-00628-GCM (W.D.N.C. Nov. 13, 2017). We deny Khordenforosh’s

pending motions and dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                           AFFIRMED




                                          2